DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s amendment filed 30 June 2021 has address the objections to the drawings and claims and rejections under 35 U.S.C. 112.  Accordingly, the objections to the drawings and claims and rejections under 35 U.S.C. 112 have been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Blumberg on 20 July 2021.
The application has been amended as follows: 
	Claim 1, line 21, Delete “the axial stop” Replace with --an axial stop--

	Cancel Claim 7

	Cancel Claim 17

	Claim 22, line 2, Delete “claim 21” Replace with --claim 1--

Reasons for Allowance
Claims 1, 3-5, 8-14, 18, 19, and 22-24
The following is an examiner’s statement of reasons for allowance:
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious a reduction transmission housing comprising an outlet wall, the outlet wall defining an outlet opening that is traversed by the output shaft, the support flange bearing on the axial stop, and the axial stop being supported by said outlet wall in combination with the rest of the claimed limitations set forth in the independent claim.  Searching by the Examiner yielded prior art as cited below:
Previously cited Xiao, Julong, Brien, and Nelson individually teach or disclose components of the claimed invention.  However, the combination of Xiao, Julong, Brien, and Nelson together would involve impermissible hindsight.
Xiao, Julong, Brien, and Nelson alone, or in combination with any other prior art, do not anticipate or render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799